Citation Nr: 1759610	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include as secondary to service connected cervical spine disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a cervical spine disability.

3.  Entitlement to service connection for a bilateral hand disability, to include as secondary to service connected cervical spine disability. 

4.  Entitlement to service connection for a right knee disability

5.  Entitlement to service connection for a lung disability. 

6.  Entitlement to service connection for a sinus disability. 

7.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In June 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file. 

In a February 2015 decision, the Board dismissed the claims of entitlement to service connection for hypertension and a left knee disability and reopened the Veteran's claim of entitlement to service connection for a cervical spine disability.  The Board also remanded the appeal for further development.  

In a December 2015 rating decision the Appeals Management Center (AMC) granted service connection for cervical spondylosis with discectomy and residual scar; thoracolumbar strain; wrist sprain with carpal tunnel syndrome, left (minor); and nerve impingement, left (minor) shoulder.  As this is considered a full grant of the benefits sought on appeal, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Document Manager file reveals VA treatment records dated from May 2011 to June 2012 and the June 2013 Board hearing transcript.  

The issue of entitlement to service connection for a bilateral hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right ulnar neuropathy (due to degeneration of the abductor digit minim) is secondary to his service-connected cervical spine disability.  

2.  The Veteran's right shoulder disability did not manifest during or as a result of active military service and is not etiologically related to his service-connected cervical spine disability.  

3.  The Veteran's right knee disability did not manifest during or as a result of active military service.  

4.  The Veteran's lung disability did not manifest during or as a result of active military service.  

5.  The Veteran's sinus disability did not manifest during or as a result of active military service.  

6.  The Veteran's headaches did not manifest during or as a result of active military service.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for right ulnar neuropathy (due to degeneration of the abductor digit minim) have been met.  38 U.S.C.A. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board acknowledges that at the July 2013 Board hearing the Veteran asserted that some of his military records from before his second tour of duty in Vietnam was missing.  However, the Veteran does not allege treatment for his claimed conditions during service and instead has testified that he did not seek treatment during service for any of his claimed conditions.  As such, the Board finds that a remand would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran and is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also finds that the RO has substantially complied with the February 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Right Wrist 

The Veteran contends that he has a right wrist disability that is secondary to his neck surgery.  See July 2013 Board Hearing.

Turning to the evidence of record, the Veteran has a current diagnosis of right wrist strain with carpal tunnel syndrome as evidenced by the May 2015 VA examination.  Additionally, the Veteran is in receipt of service connection for a cervical spine disability.  See December 2015 rating decision.  As such, the Veteran's claim turns on whether his right wrist disability is related to his service-connected cervical spine disability.  

In this regards, an August 2008 private treatment record shows that the Veteran was status post ACDF surgery.  The Veteran reported he had a little bit of numbness and tingling radiating in the right forearm to the thumb and index finger.  On physical examination he had a negative Tinel sign at the right wrist.  

An October 2008 private EMG noted, in relevant part, mild chronic cervical radiculopathy findings in the deltoid muscle and tricep muscle and evidence of a mild to moderate right median neuropathy at the wrist, i.e. carpal tunnel syndrome.  

An October 2008 private treatment record shows that the Veteran had pain in his right hand with weakness in the right hand.  It was noted that an EMG showed evidence of chronic cervical radiculopathy suggestive of a C6 pattern.  The physician also noted that there was evidence of mild to moderate right median neuropathy at the wrist (carpal tunnel syndrome).  The physician noted that the Veteran's preoperative pain, numbness and weakness had resolved.  The physician noted that the Veteran had new pain and weakness in the right hand.  The physician stated that he believed this was secondary to his median neuropathy (carpal tunnel syndrome).  The physician stated that it was not related to his surgery.  The physician stated that he believed that the Veteran's carpal tunnel syndrome was separate from his previous problems in his neck.  

In an April 2011 statement, Dr. R.G stated that the Veteran's multilevel cervical disc disease had steadily declined to the point that he had severe upper extremity weakness with cramping.  

An October 2011 VA EMG completed on the right upper extremity revealed right carpal tunnel syndrome mild to moderate in degree.  There was also a right ulnar neuropathy diffusely involving the whole ulnar nerve without any selective entrapment at the elbow.  It was noted that this was due to Axonal degeneration of the nerve.  It was noted that the denervation in abductor digit minim suggested ulnar neuropathy was present.  It was noted that mild right eight cervical/first thoracic radiculopathy was also a possibility, coexistent, which could be old and chronic in nature.    

An April 2012 VA treatment record shows that the Veteran was treated for hand numbness and right wrist mass.  The Veteran was diagnosed with right carpal tunnel syndrome, possible right cubital tunnel syndrome and right dorsal wrist mass, probably ganglion cyst.

Another April 2012 VA treatment record shows that the Veteran was treated for right hand problems and his secondary complaint was right wrist mass.  It was noted that the Veteran was seen for evaluation and treatment of primarily right hand numbness, in particular carpal tunnel syndrome.  The Veteran stated that he had an approximately three to four year history of problems with his right hand.  The Veteran reported that his surgery helped with neck pain but it did not completely resolve his right upper extremity pain.  It was noted that the nerve conduction study performed on the right upper extremity only from October 2011 revealed a normal median motor latency on the right at the level of the wrist, but prolonged sensory latency of 4.5 milliseconds.  It was noted that it also revealed some abnormalities consistent with a mild right C8-T1 radiculopathy with moderate polyphagia, particularly involving adductor digit minim.  It was noted that no radiographs of the wrist were available.  The Veteran was diagnosed with right hand numbness with electrodiagnostic evidence compatible with carpal tunnel syndrome, possible associated clinical ulnar entrapment at the level of the elbow versus radiculopathy and right dorsal wrist mass, and probable ganglion cyst.  

The Veteran was afforded a VA wrist conditions examination in May 2015.  The examiner diagnosed bilateral wrist strain with carpal tunnel syndrome.  The Veteran reported that he believes he first began having wrist difficulties in 2008, but cannot be sure.  The Veteran reported no specific injury in service, or seeking medical attention with a VA physician during his time of service.  The examiner noted that the Veteran did have an EMG in October 2011 which demonstrated mild to moderate carpal tunnel syndrome of the right wrist.  The examiner concluded that the Veteran's right wrist disability was not at least as likely as not proximately due to, or the result of the Veteran's cervical spine disability.  The examiner explained that the Veteran does have demonstrated medial nerve entrapment but this has no relation to the Veteran's cervical spine findings.  The examiner also concluded that the Veteran's claimed right wrist disability was not at least as likely as not aggravated beyond its natural progression by the Veteran's cervical spine disability.  The examiner explained that these have no correlation.  The examiner also concluded that the Veteran's left wrist disability was at least as likely as not proximately due to or the result of the Veteran's spine disability.  The examiner explained that there was documentation that demonstrates that the Veteran had degeneration of the adductor digit minim which is involved in wrist movement.  

Based on the above, the Board first acknowledges the diagnosis of a right dorsal wrist mass.  However, the Veteran does not contend and the evidence of record does not suggest that this condition is related to the Veteran's military service or to a service connected disability.  

The evidence does show that there are conflicting medical opinions of record with regard to the matter of whether the Veteran's other diagnosed right wrist disabilities are secondary to his service connected cervical spine disability. The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Here, the October 2008 private treatment record shows that a physician concluded that the Veteran's symptoms were not related to his neck surgery.  The April 2011 private treatment record shows that a physician concluded that the Veteran's neck disability had declined to where the Veteran has upper extremity weakness and cramping.  The May 2015 VA examiner concluded that the Veteran's right wrist disability and cervical spine disability had no correlation.  The Board notes that the May 2015 examiner did find that the Veteran's left wrist disability was related to his service-connected cervical spine disability due to the documentation of degeneration of the adductor digit minim.  However, a review of the evidence of record reveals that the notation of degeneration of the abductor digit minim was on the right extremity and not the left extremity.  That is, the October 2011 EMG was of the right extremity only.  Thus, the Board finds that there is an approximate balance of positive and negative medical opinion evidence that does not satisfactorily prove or disprove the claim.  Therefore, reasonable doubt is resolved in favor of the Veteran and service connection for right ulnar neuropathy (due to degeneration of the abductor digit minim) secondary to service-connected cervical spine disability is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2016) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Right Shoulder 

The Veteran contends that his right shoulder disability is related to his military service, specifically a 1968 explosion.  See May 2015 statement.  The Veteran also contends that his right shoulder disability is related to his service connected cervical spine disability.  See July 2013 Board Hearing.  

Turning to the evidence of record, the Veteran has a current diagnosis of right shoulder strain and right shoulder impingement syndrome as evidenced by the May 2015 VA examination.  The Veteran also has a current diagnosis of degenerative changes and down sloping of the type III acromion process.  See September 2008 private MRI.  Additionally, the reported in-service mortar explosion has been conceded and the Veteran is in receipt of service connection for a cervical spine disability.  See March 2011 rating decision and December 2015 rating decision.  Therefore, the Veteran's claim turns on whether his current right shoulder disability is related to his military service or to his service-connected cervical spine disability.  

In this regards, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a right shoulder disability.  The Veteran's August 1969 separation report of medical examination shows that the Veteran's upper extremities were noted as normal.  The Veteran's separation report of medical history shows that the Veteran denied bone joint or other deformity and painful or trick shoulder.  

A May 2008 private treatment record shows that the Veteran reported neck and left greater than right shoulder pain.  

An August 2008 private treatment record shows that the Veteran was status post ACDF surgery.  The Veteran reported that over the last few days he developed some right shoulder pain.  On physical examination the Veteran had positive impingement reinforcement sign at the right shoulder.  The physician suspected the Veteran was having some impingement issues with his shoulder.  

An October 2011 VA treatment record shows that the Veteran was treated for right shoulder blade pain.  It was noted that the Veteran had a history of neck surgery.  

At the July 2013 hearing, the Veteran testified that while in Vietnam there was an explosion near his barracks that blew him down a flight of stairs.  He testified that he landed on the back of his head and his right shoulder.  The Veteran testified that he did not go to the medics.  He testified that he had a lot of trouble with his shoulder blade.  The Veteran testified that he did not seek medical attention during service because he did not like the doctors.  The Veteran also asserted that his shoulder was secondary to his neck.  The Veteran testified that he has had symptoms in his shoulder ever since service.  The Veteran testified that from discharge to approximately 2005 there were no records because he just did not go to the doctor.  The Veteran testified that he took Bayer Aspirin.  The Veteran testified that he could not afford to go to the doctor.  

The Veteran was afforded a VA examination in May 2015.  The examiner diagnosed shoulder strain.  The Veteran reported that he first began to have shoulder pain bilaterally in 1969 after an explosion caused him to fall down the stairs.  The Veteran reported no visits to a physician for this during his time of service.  The Veteran reported that he presented to his PCP Dr. H in the 80's for shoulder pain and no cause could be found.  The examiner noted that subsequently, at some unknown date and per the Veteran, he was found to have fractured ribs on the right.  The examiner concluded that the Veteran's right shoulder disability was not at least as likely as not incurred in or caused by a specific in-service illness, event or injury that occurred while on active duty, to include a 1968 mortar explosion in the barracks where the Veteran fell on his right shoulder.  The examiner explained that the Veteran's reported in-service incident of the mortar explosion has been conceded, but there is no evidence to support that the Veteran's right shoulder pain is secondary to this injury.  The examiner also concluded that the Veteran's claimed right shoulder disability was not at least as likely as not proximately due to or the result of the Veteran's cervical spine disability.  The examiner explained that there was no medical evidence to establish a nexus between these two conditions.  The examiner also concluded that the Veteran's right shoulder disability was not at least as likely as not aggravated beyond its natural progression by the Veteran's cervical spine disability.  The examiner explained that these have no correlation.  

Based on the above, the Board finds that the evidence of record is against a finding of service connection for a right shoulder disability.  

The Board acknowledges the Veteran's assertion that his right shoulder disability is related to his military service and/or his service-connected cervical spine disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of right shoulder strain, impingement syndrome and degenerative changes falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms and personal observations, any opinion regarding the nature and etiology of the Veteran's right shoulder disability requires medical expertise that he has not demonstrated because the cause of the Veteran's right shoulder disability may be due to multiple causes thereby requiring medical expertise to discern the cause.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the lay assertions that the Veteran's right shoulder disability is in any way related to his military service and/or his service-connected cervical spine disability.  

Instead, the Board assigns great probative weight to the May 2015 VA opinion.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).
Here, the May 2015 VA opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion is also shown to have been based on a review of the Veteran's record and is accompanied by sufficient explanations.  Furthermore, there are no competing medical opinions of record.  The Board thus finds that the May 2015 VA medical opinion is dispositive of the nexus question in this case. 

The Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's right shoulder disability as arthritis is included in the enumerated conditions under 38 C.F.R. § 3.309 (a).  Walker, supra.  The Board has considered the Veteran's current assertions that his right shoulder has bothered him since service, he did not seek medical attention in service due to disliking the doctors, and he did not seek medical attention after service because he did not have medical insurance.  However, the Board places more probative value on the May 2015 VA opinion.  The May 2015 VA examiner acknowledged the Veteran's reports of problems with his shoulder since service.  However, as noted above, the examiner explained that the Veteran's reported in-service incident of the mortar explosion had been conceded but there was no evidence to support that the Veteran's right shoulder pain is secondary to this injury.  The Board notes that the similarities between the Veteran's current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition; however, lay observation of this similarity alone is not competent evidence of causation.  Here, the probative May 2015 VA opinion shows that the in-service mortar explosion and the Veteran's current disability are not related.  Thus, while the Veteran contends that the symptoms he has experienced over the years are part of a continuing disease process of symptoms experienced in service, the medical expert has determined that this in fact is not the case.  Accordingly, the preponderance of the evidence is against finding that the Veteran's current right shoulder disability manifested in service, within the first post-service year, or is otherwise etiologically related to service.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right knee

The Veteran contends that service connection is warranted for his right knee disability.  

Turning to the evidence of record, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a right knee disability.  The Veteran's August 1969 separation report of medical examination shows that the Veteran's lower extremities were noted as normal.  The Veteran's separation report of medical history shows that the Veteran denied "trick" or locked knee.  

A March 2006 private treatment record shows that the Veteran was treated for right knee pain.  The Veteran was diagnosed with right meniscus tear and right knee pain.  A July 2006 private treatment record shows that the Veteran was treated for a torn meniscus in the right knee.  

A September 2011 VA treatment record shows that the Veteran was noted as having degenerative joint disease of the right knee.  

At the July 2013 Board hearing the Veteran testified that he injured his right knee in 1995 and did not remember having problems with his right knee during service.  The Veteran testified that he did not remember how soon after service he had trouble with his knees.  The Veteran testified that he was unsure if his knee problem was related to marching or working on the steel floor while fixing trucks.  He reported that it seems he has always had a little trouble with his knees.  

Based on the above, the Board finds that service connection for a right knee disability is not warranted.  

In this regards, the only evidence of record relating the Veteran's right knee disability in any way to his military service are the Veteran's own conclusory lay speculative statements.  However, again, the Veteran has not been shown to possess the medical expertise necessary to provide such an opinion.  As such, the Board cannot assign any probative weight to the Veteran's assertions that his right knee disability is in any way related to his military service.   

The Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's right knee disability as arthritis is included in the enumerated conditions under 38 C.F.R. § 3.309 (a).  Walker, supra.  However, while the Veteran has testified that it seems he has always had trouble with his knees, the Veteran also testified that he does not remember having trouble with his knees during service.  Furthermore, the Veteran testified that he injured his knee in 1995 and the first medical notation of record of a right knee condition is in 2006.  As such, the Board finds that the evidence of record is against a finding that the Veteran has had continuous symptoms since service that are related to his currently diagnosed right knee disability, or that his right knee disability manifested to a compensable degree within one year after his discharge from service.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra.  

Lung Disability and Sinus Disability  

The Veteran contends that he has a lung disability and sinus disability that are related to his military service.  The Veteran also contends that his lung disability and sinus disability are related.  See July 2013 Board Hearing transcript.

Turning to the evidence of record, the Veteran's August 1969 separation report of medical examination shows that the Veteran's sinuses and lungs and chest were noted as normal.  The Veteran's chest x-ray was negative.  The Veteran's separation report of medical history shows that the Veteran denied ear nose or throat trouble, running ears, sinusitis, asthma, shortness of breath, pain or pressure in chest and chronic cough.  

Private treatment records dated February 2003 to May 2010 show that the Veteran was noted as a smoker.  An August 2005 private treatment record shows that the Veteran was treated for a sinus headache.  A May 2008 chest x-ray revealed prior granulomatous disease, no acute evidence of acute cardiopulmonary.  A May 2008 private treatment record shows that the Veteran was diagnosed with COPD.  A July 2008 private treatment record shows that the Veteran was diagnosed with mild COPD and multiple granulomas.  A July 2008 chest x-ray revealed no acute process.  A November 2008 VA chest x-ray revealed findings consistent with previous granulomatous disease, no acute intrathoracic process was identified.  A February 2009 chest x-ray revealed calcified granulomas.  A January 2010 private chest x-ray revealed no acute cardiopulmonary disease.  A February 2010 private CT revealed an unremarkable tomography of the chest.  

The Veteran's VA problem list includes COPD.  

At the July 2013 Board hearing, the Veteran testified that he was told he has granuloma.  The Veteran testified that when he left Vietnam in 1969 he and a fellow soldier were called back for more chest x-rays.  He testified that he asked the technician why and the technician told him his x-rays did not come out.  The Veteran asserted that he had something then.  The Veteran testified that 20 years later he got pneumonia and the doctor took x-rays.  The Veteran asserted that the doctor told him that "you get that stuff from getting in a tropical climate."  The Veteran testified that he was in Vietnam for two years and he believed he got it then.  The Veteran reported that the doctors told him that he has COPD.  The Veteran asserted that he was around asbestos while he was in Vietnam.  The Veteran asserted that he was diagnosed with his lung condition in 1988.  The Veteran testified that he has had trouble breathing since service but that was a long time ago.  The Veteran testified that he has had sinus problems since Vietnam.  The Veteran testified that he did not have sinus problems prior to service.  The Veteran testified that he never went to sick call for his sinus problems while he was on active duty.  The Veteran testified that his COPD and sinuses were related.  

The Veteran was afforded a VA sinus examination in May 2015.  The examiner diagnosed chronic sinusitis and allergic rhinitis.  The Veteran reported that in 1969 when he got into a fight, his nose was broken.  The Veteran reported that this is when he first started having symptoms of nasal congestion.  The examiner noted that the Veteran did not report a formal diagnosis of deviated septum and the records did not show this diagnosis either.  The Veteran reported that his nasal congestion continued until he saw his PCP for it in 1988 when he states he was diagnosed with chronic sinusitis for the first time.  The examiner noted that no documentation of this is provided in the C-file.  The examiner noted that the Veteran never saw a physician during active service regarding this.  The examiner concluded that the Veteran's claimed sinusitis was not as likely as not incurred in or caused by a specific in-service illness that occurred while on active duty.  The examiner explained that the Veteran has only one mention of treatment for maxillary sinusitis without documented evidence.  The examiner also noted that the Veteran had no documented evidence during his time of service to support the claim.  

The Veteran was afforded a VA respiratory conditions examination in May 2015.  The examiner diagnosed COPD and granulomatous of the lung.  The examiner noted that the CT scan of the chest in February 2010 demonstrated benign scattered granulomas.  The examiner also noted that the Veteran was told he had an abnormal chest x-ray in 1969 while in active service.  The examiner noted that testimony in the C-file supports this though no paperwork from that time period is present to confirm this.  The examiner noted that the Veteran has a note in 2011 mentioning COPD, but reports having been diagnosed much longer before this time period.  The examiner concluded that the Veteran's military service medical records support that the claimed lung disorder was at least as likely as not incurred in or caused by a specific in-service illness, event or injury that occurred while on active duty.  The examiner explained that this was based on the fact that the Veteran did have a chest CT which demonstrated benign scattered granulomatous disease.  The examiner explained that in addition, the Veteran reported having an abnormal chest x-ray while in active service.  The examiner noted that the Veteran did not report any physician visits during his service time.  The examiner noted that however, the Veteran's entrance examination reports no granulomatous disease.  The examiner noted that the Veteran did have medical records lost during part of his tenure overseas.  The examiner also noted that the findings of granulomatous disease on CT are consistent with the Veteran's reported history.  

A June 2015 chest CT revealed changes of previous pulmonary granulomatous infection.  Specifically, there was a multitude of bilateral pulmonary calcified granulomas as well as calcified mediastinal and hilar nodes seen.  There were several more nonspecific pulmonary nodules, the dominant of these, at the right lung apex, measuring 0.4 cm.  There were small lobulation in contour of portion of the anterior medial aspect of the descending thoracic aorta as described above.  It was noted that this may be related to some sort of anatomic variant, as at least one enhancing vessel, maybe a bronchial artery, takes off from this region.  Otherwise, sub centimeter short axis dimension mediastinal axillary and hilar nodes.  

In a May 2015 statement the Veteran reported that he saw Dr. H in 1988 or 1989 because he was having trouble breathing.  The Veteran reported that he had x-rays taken and that when Dr. H found the parasite he asked him if he had gotten real sick during his second tour in Vietnam but the Veteran could not remember.  The Veteran reported that Dr. H stated that it came from being in a tropical climate.  The Veteran reported that he was called back for more x-rays during service due to the previous ones not coming out.  The Veteran asserted that he believes he had the problem then but was not informed.  The Veteran reported that Dr. H does not remember this and does not have the x-rays.  

In an October 2015 VA addendum opinion, the examiner noted that a February 2010 CT scan of the chest demonstrated benign granulomas.  The examiner noted that the Veteran was told that he had an abnormal chest x-ray in 1969 while in active service.  The examiner noted that testimony in the c-file supports this.  The examiner noted that the Veteran has a note in 2011 mentioning COPD but the Veteran reported having been diagnosed much longer before this period.  The examiner noted that the Veteran reported that he was told that his chest x-ray was consistent with someone who had been overseas.  The examiner also noted that the Veteran also stated that his breathing difficulties started in and have continued since active service.  The examiner explained that neither a chest CT nor a chest x-ray is a definitive test for lung pathology, a lung biopsy is.  The examiner explained that the chest x-ray available in the new diagnostics performed recently was read as an unremarkable x-ray.  The examiner noted that there was no mention of flattened diaphragms or hyper inflated chest consistent with COPD.  The examiner explained that since chronicity of the claimed condition is not shown on the record, the Veteran now has a normal x-ray and there has been no tissue diagnosis via biopsy, he would say that after further review his post service CT may not be associated with his service.  

Based in the above, the Board finds that service connection for a lung disability and a sinus disability is not warranted.  

In this regards, the Board finds the May 2015 VA sinus opinion and October 2015 VA addendum opinion to be highly persuasive to the issue at hand.  The opinions were provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The opinions are also shown to have been based on a review of the Veteran's claims file and are accompanied by a sufficient explanation.  Furthermore, the conclusions adequately address the Veteran's lay contentions and the other medical evidence of record.  

The Board acknowledges the Veteran's assertions that his lung disability and sinus disability are related to his military service.  However, again, the Veteran has not been shown to possess the medical expertise necessary to provide such an opinion.  As such, the Board cannot assign any probative weight to the Veteran's assertions that his lung disability and sinus disability are in any way related to his military service.   

The Board also acknowledges the Veteran's reports that he may have had an abnormal chest-x-ray in 1969 since he had to take additional chest x-rays.  The Board, however, places more probative value on the Veteran's August 1969 separation report of medical examination that shows that the Veteran's chest and lungs were normal and his chest x-ray was negative.  Thus, regardless of how many x-rays the Veteran underwent, ultimately, the service examiner reported that the results were normal.  As such, the Board assigns the Veteran's assertions of an abnormal x-ray in-service no probative value in determining the nature and etiology of the Veteran's lung disability.  

The Board also acknowledges the positive May 2015 VA opinion.  However, the opinion is based primarily on the Veteran's reports that he had an abnormal chest x-ray in 1969.  As discussed above, the more probative August 1969 separation report of medical examination shows that the Veteran's chest and lungs were normal and his chest x-ray was negative.  Furthermore, the May 2015 examiner also provided the October 2015 VA addendum opinion and clarified why the Veteran's lung disability is not related to his military service.  Therefore, the Board places no probative value on the May 2015 VA opinion.  In so finding, the Board is cognizant of Daves v. Nicholson, 21 Vet. App. 46, 12-13 (2007) (providing that when VA's duty to provide a medical examination is triggered, this duty includes the requirement that it provide reasonable tests and other examinations necessary to render a meaningful medical opinion); however here, the Board finds no persuasive evidence that the Veteran's lungs were determined to be abnormal in service.  Thus, additional testing would not substantiate the claim.  

The Board also notes that the Veteran reported being told by a Dr. H. that his x-ray results were due to being in a tropical climate.  However, the Veteran reported that Dr. H. did not remember this and did not have the x-rays.  There is no opinion from Dr. H. of record in which the Board can determine the factual premise and reasoning underpinning such opinion, and weigh against the other opinion of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Accordingly, this evidence is not probative and far outweighed by the VA examiner's opinion discussed above.

The Board also acknowledges that the Veteran testified at the July 2013 hearing that he was exposed to asbestos during service and that he reported at the May 2015 examination his sinus problems started after breaking his nose in 1969.  However, the Board places more probative value on the other evidence of record which does not suggest that the Veteran has a lung disability that is related to asbestos exposure or a sinus disability that is related to a broken nose.  

The Board also acknowledges the Veteran's assertion that his sinuses and COPD are related.  However, the Veteran is not in receipt of service connection for either disorder.  Therefore, further consideration of this theory of service connection is not warranted.  

Finally, the Board notes that the Veteran's diagnosed lung disability and diagnosed sinus disability are not enumerated conditions under 38 C.F.R. § 3.309 (a).  Nonetheless, the Board has again considered the Veteran's assertions that he has had breathing problems and sinus problems since service and the Veteran's reports of why he did not seek medical treatment during service and after service.  However, the Board places more probative value on the May 2015 VA sinus opinion and the October 2015 VA addendum opinion.  The examiner acknowledged the Veteran's assertions regarding the onset and continued problems with symptoms.  Again, the similarities between the Veteran's current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition; however, lay observation of this similarity alone is not competent evidence of causation.  Here, the probative opinions show that the Veteran's disabilities are not related to his military service.   Thus, while the Veteran contends that the symptoms he has experienced over the years are part of a continuing disease process of symptoms experienced in service, the medical expert has determined that this in fact is not the case.  Accordingly, the preponderance of the evidence is against finding that the Veteran's current lung disability and sinus disability manifested in service, or are otherwise etiologically related to service.

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert, supra.

Headaches

The Veteran contends that his headaches warrant service connection.  

Turning to the evidence of record, the Veteran's August 1969 separation report of medical examination shows that the Veteran's head and neurologic were noted as normal.  The Veteran's separation report of medical history shows that the Veteran denied frequent or severe headaches.  

Private treatment records dated May 2008 to May 2010 show that the Veteran was diagnosed with cephalgia.  

At the July 2013 Board hearing the Veteran testified that his headaches were due to his sinuses and/or COPD or his neck surgery, or the injury from his back in 1969.  
The Veteran was afforded a VA examination in May 2015.  The examiner diagnosed cluster headaches.  The Veteran reported that he began having headaches in 1969.  The Veteran reported that he never saw a physician in service for these headaches.  The examiner concluded that the Veteran's service medical records support that the claimed cephalgia was not at least as likely as not incurred in or caused by a specific in-service illness, event or injury that occurred while on active duty to include a 1968 mortar explosion in the barracks where the Veteran fell on his head.  The examiner noted that the Veteran's reported in-service incident of mortar explosion has been conceded to have occurred; however, the Veteran's diagnosis of cluster headache is not consistent with or associated with this type of injury.  

Based on the above, the Board finds that service connection for headaches is not warranted.  

In this regards, the Board finds the May 2015 VA opinion to be highly persuasive to the issue at hand.  The opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The opinion is also shown to have been based on a review of the Veteran's claims file and is accompanied by a sufficient explanation.  Furthermore, the conclusions adequately address the Veteran's lay contentions and the other medical evidence of record.  

The Board acknowledges the Veteran's assertions that his headaches are related to his military service.  However, again, the Veteran has not been shown to possess the medical expertise necessary to provide such an opinion.  As such, the Board cannot assign any probative weight to the Veteran's assertions that his headaches are in any way related to his military service.   

The Board also acknowledges the Veteran's assertion that his headaches are related to his sinuses, COPD or his neck disability.  As discussed above the Veteran is not in receipt of service connection for a sinus disability or a lung disability.  The Board acknowledges that the May 2015 VA examiner did not address whether the Veteran's headaches are secondary to his service-connected cervical spine disability.  However, outside of the Veteran's own conclusory statements speculating that the headaches may be due to multiple disorders, there is no evidence of record that the Veteran's headaches are related to his service-connected cervical spine disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Therefore, further consideration of this theory of service connection is not warranted.  

Finally, the Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's headaches, as organic diseases of the nervous system are included in the enumerated conditions under 38 C.F.R. § 3.309 (a).  Walker, supra.  The Board has again considered the Veteran's assertions of an onset in-service and why he did not seek medical treatment during service and after service.  However, the Board places more probative value on the May 2015 VA opinion.  The examiner acknowledged the Veteran's assertions regarding the onset and continued problems with symptoms.  Again, the similarities between the Veteran's current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition; however, lay observation of this similarity alone is not competent evidence of causation.  Here, the probative opinion shows that the Veteran's headaches are not related to his military service.   Thus, while the Veteran contends that the symptoms he has experienced over the years are part of a continuing disease process of symptoms experienced in service, the medical expert has determined that this in fact is not the case.  Accordingly, the preponderance of the evidence is against finding that the Veteran's headaches manifested in service, within the first post-service year, or are otherwise etiologically related to service.

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for right ulnar neuropathy (due to degeneration of the abductor digit minim) secondary to service-connected cervical spine disability is granted.  

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a lung disability is denied.  

Entitlement to service connection for a sinus disability is denied.  

Entitlement to service connection for headaches is denied.  


REMAND

Bilateral Hand Disability

The Veteran contends that he has a bilateral hand disability that is secondary to his neck surgery.  See July 2013 Board Hearing.

In an April 2011 statement, Dr. R.G stated that the Veteran suffers from osteoarthritis in the bilateral hands with stiffness, pain and edema.  Dr. R.G concluded that the years spent in service as a mechanic and injuries/trauma suffered in Vietnam may have precipitated or played a contributing factor in these conditions.  However, the physician's conclusion that the Veteran's military service may have led to his current conditions is not sufficient in and of itself to warrant a grant of service connection.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  

A November 2013 private treatment record shows that the Veteran's chronic condition included unspecified arthropathy involving the hand.  

The Veteran was afforded a VA hand conditions examination in May 2015.  The examiner concluded that there was no objective evidence to warrant a diagnosis of the claimed condition.  The examiner stated that the Veteran noted no hand condition.  The examiner stated that the Veteran adamantly denied a hand condition.  The examiner noted that no imaging studies of the hands were completed.  While the VA examiner concluded that the Veteran did not have a diagnosis of a bilateral hand condition, the examiner did not address the April 2011 private notation of osteoarthritis or the November 2013 private notation of unspecified arthropathy involving the hand.  As such, a remand is necessary to determine the nature and etiology of the Veteran's claimed condition.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the May 2015 VA examination report to determine the nature and etiology of the Veteran's claimed bilateral hand disability.  The claims file must be provided to and be reviewed by the examiner. 

In light of the Veteran's osteoarthritis of the bilateral hands (diagnosed on private examination in April 2011) and unspecified arthropathy involving the hand (diagnosed on private examination in November 2013), is it at least as likely as not (50 percent or greater probability) that such conditions are related to the Veteran's military service, to include working as a mechanic and the conceded 1968 mortar explosion in the barracks?   

The examiner is requested to provide a thorough rationale for any opinion provided.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


